Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation in claim 1 is a vehicle interface device configured to operate in a mode to diagnose a vehicle.

The specification states Vehicle interface device 28 includes a controller 29, such as in the form of a processor or micro-processor and interface circuitry to facilitate communication between the ECUs and the interface tool 28, with interface tool 28 including a database of vehicle protocols found in a local memory 44 that allow communication with the ECUs of various makes and models of vehicles. Vehicle interface device 28 additionally includes a computer interface 46 for connection with computer 30, such as via standard interfaces 74, such as USB, Bluetooth, Wi-Fi, or the like.
Thus will interpret structure associated with the vehicle interface device as a processor and memory and at least one standard interface.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dewhurst et al. (US 20080306645 A1; hereinafter known as Dewhurst) in view of Sarnacke et al. (US 20100205450 A1, hereinafter known as Sarnacke) and as evidenced by applicant admitted prior art.

Regarding Claim 1, Dewhurst teaches

A method of diagnosing a vehicle comprising: 
providing a vehicle interface device, said vehicle interface device configured to operate in a mode to diagnose a vehicle (para [0046] “receiving vehicle-diagnostic data in a manufacturer-specified format (hereinafter referred to as "MF-formatted data") at the vehicle-service tool 102”, in order for the vehicle service tool to receive diagnostic data, providing one configured to operate in a mode to diagnose a vehicle is implied); 
connecting said vehicle interface device with a diagnostic port of a vehicle to be in communication with an electrical system of the vehicle (para [0036] “Vehicle-service tool 102 of FIG. 1 may be configured as vehicle-service tool 200. In this regard, vehicle interface 208 may connect to vehicle-interface cable 108 for carrying communications between vehicle-service tool 200 and vehicle 104” where inherently the connection point between the communications cable and the vehicle would be a diagnostic port.); 
running a (para [0049] “method 300 includes depending on the (MF-formatted data recited throughout Dewhurst reads on the concept of native file format depending on the diagnostic application program as “MF-formatted data” is data in the format of the manufacturer. In the automotive repair industry, manufactures have different scan programs and different scan programs have different file formats as evidenced by applicant admitted prior art, specification background para [0002] “The returned scan log files from the diagnostic software scanning program are in differing native file formats and include different content and arrangements depending on the supplier of the diagnostic software scanning program”, specification, para [0020] “As is known by those skilled in the art, each OEM provides their own unique scanning programs.”); and
using a diagnostic evaluation tool program to extract diagnostic data from the scan log file, wherein the diagnostic evaluation tool program is configured to extract diagnostic data from scan log file possible native file formats. (para [0046] “Next, at block 304, the method 300 includes converting the MF-formatted data into vehicle data in an open format (hereinafter referred to as "open-formatted data")” where converting requires extracting the MF-formatted data, this data may be in a variety of possible native formats as discuss above.)

However Dewhurst does not teach, running selected one of a plurality of diagnostic application scan programs and selecting one diagnostic application scan program. 

Sarnacke teaches running selected one of a plurality of diagnostic application scan programs (para [0042] “One aspect of this disclosure is a highly automated vehicle diagnostic tool that automatically identifies the types of ECUs or diagnostic systems installed on a vehicle, launches proper software applications corresponding to the ECUs or diagnostic systems”).
And selecting one diagnostic application scan program (para [0080]-[0083] “To this end, scan tool 20 may determine the OEM applications associated with the first ECU…. scan tool 20 specifies the application for the first ECU (706). In particular, scan tool 20 associates the application with the first ECU. Thereafter, scan tool 20 may automatically load the application to perform diagnosis or download information from first ECU.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst to incorporate the teachings of Sarnacke to run/select one of a plurality of diagnostic application scan programs because having the scan tool automatically select scan programs for the appropriate vehicle reduces the difficulty of knowing what tedious and requires a lot of training and substantial knowledge about vehicles under test and specific types of on-board computer systems or ECUs used in different make and model of vehicles, and the underlying communication protocols needed to communicate with different types of on-board computer systems or ECUs. Before each scan, a technician needs to know what types of ECUs are installed on a vehicle under service and what types of communication protocols are used by the ECUs, such that correct types of software applications can be selected and launched on the scan tool to perform diagnoses, and correct commands can be issued to communicate with ECUs on-board the vehicle.”)

Regarding Claim 2, Dewhurst in view of Sarnacke teaches the method of claim 1. Dewhurst further teaches further comprising outputting and saving the diagnostic data to a scan database (para [0041] “Data storage 204 may store various types of data, such as vehicle-diagnostic data in a manufacturer-specified format or in a closed format, vehicle data in an open format, and computer-readable program instructions 214.” The data can be in an open format which as shown above is extracted from mf-formatted data. The data is stored in data storage which reads on a database as a database is an organized collection of data generally stored electronically).

Regarding Claim 3, Dewhurst in view of Sarnacke teaches the method of claim 2. Dewhurst further teaches further comprising generating a diagnostic detail report from the diagnostic data using the scan database (para [0079] “In another respect, analyzing the open-formatted data may include displaying a representation of the correlation between the first and second parameters. FIG. 8 is a bar graph 800 depicting the correlation between the crank shaft sensor pulse count parameter and the cam shaft sensor pulse count parameter, according to an example embodiment. Of course, other examples 

Regarding Claim 4, Dewhurst in view of Sarnacke teaches the method of claim 1. Dewhurst further teaches further comprising transmitting the extracted diagnostic data to a remote computer (para [0027] “Further, by providing the vehicle data in an open format that can be viewed by any of a variety of standard applications (e.g., standard internet tools, such as the search feature of Google, may be used to categorize and/or search the vehicle data), for instance, and by transmitting the vehicle data to a remote device, the vehicle data may be more accessible and/or portable.” Where the remote device could be a computer, para [0073] “The remote device may include a variety of devices. As examples, the remote device may include the interface device 106, a network server communicatively coupled to a PDN such as the Internet, a mobile device communicatively coupled to a wireless network, a desktop or notebook computer, or a portable storage device. Further, the remote device may include a plurality of devices. Additionally, the remote device may include a network interface, a user interface, a processor, and data storage including program instructions executable by the processor. Other examples of the remote device also exist.”).

Regarding Claim 5, Dewhurst in view of Sarnacke teaches the method of claim 1. Sarnacke further teaches wherein said providing a vehicle interface device further comprises providing a computer, and wherein said computer includes a plurality of associates the appropriate vehicle applications with detected ECUs automatically. The manual mode may perform the detection of ECUs on-board the vehicle automatically but may associate the appropriate vehicle applications with the detected ECUs manually. For example, a list of suggested software applications suitable to or usable with the detected ECUs may be displayed to the user to solicit selection from the user. Upon selection, the selected application may be launched on scan tool 20.”).

Regarding Claim 6, Dewhurst in view of Sarnacke teaches the method of claim 5. Dewhurst further teaches wherein said computer is located proximate to the vehicle (fig. 1, where the vehicle interface device label 102, which is a computer, is physically connected to the vehicle and showing proximity).

Regarding Claim 9, Dewhurst in view of Sarnacke teaches the method of claim 1. Dewhurst further teaches wherein said using a diagnostic evaluation tool program to extract diagnostic data from the scan log file comprises translating the native file format of the scan log file and parsing the scan log file (para [0061] “Converting the MF-formatted data into markup-formatted data may include extracting the vehicle data from the MF-formatted data, associating the vehicle data to corresponding tags, and writing the vehicle data and corresponding tags to a markup-language data file. FIG. 6 is an illustration of vehicle data in an XML data file 600, according to an example embodiment. In this example, converting the MF-formatted data into markup-formatted data includes extracting the respective message IDs and parameters from the data string sets 402 and 404, associating the respective message IDs and parameters to corresponding predefined tags, and writing the vehicle data and 

Regarding Claim 10, Dewhurst in view of Sarnacke teaches the method of claim 9. Dewhurst further teaches wherein said translating the native file format comprises translating the native file format to HTML (para [0056] “Converting the MF-formatted data into the open-formatted data may occur in a variety of ways”, para [0058] “The open format may take a variety of formats. As examples, the open format may include a format that is usable by any of a variety of standard applications …., a markup-language format…”, para [0060] “…the markup-language format may include any of a variety of formats. As examples, the markup-language format may include an XML format, a Hypertext Markup Language (HTML) format”).

Regarding Claim 11, Dewhurst teaches
A vehicle diagnostic system comprising: 
a computer device having a (para [0046] “receiving vehicle-diagnostic data in a manufacturer-specified format (hereinafter referred to as "MF-formatted data") at the vehicle-service tool 102”, where receiving data in manufacture specified format would require a scan program. The scan program is stored on a computer, e.g. a processor and memory, as shown in Fig 2, label 204 and 202) to perform a scan of electronic systems of the vehicles using a vehicle interface device interfacing with the computer device and the vehicle (para [0036] “Vehicle-service tool 102 of FIG. 1 may be configured as vehicle-service tool 200. In this regard, vehicle interface 208 may connect to vehicle-interface cable 108 for carrying communications between vehicle-service tool 200 and vehicle 104” where “vehicle interface 208” reads on vehicle interface device), wherein (para [0049] “method 300 includes receiving MF-formatted data at the vehicle-service tool 102. The manufacturer-specified format data may include any of a variety of standards, such as the European On-Board Diagnostics (EOBD) standard, the Society of Automotive Engineers (SAE) J-1850 standard, the ISO9141 standard, or the ISO9141-2 standard. Further, the manufacturer-specified format may include proprietary and/or non-proprietary standards, published and/or non-published standards, and other types of standards as well.”, where receiving manufacture formatted data that may include a variety of standards, e.g. a variety of file formats, requires the running of a program to receive the data. The receiving generates a log file. para [0050]-[0052] “As shown in FIG. 4, the MF-formatted data 400 includes a data string set 402 and a data string set 404. Each of the data string sets 402 and 404 includes a header, message ID, source, destination, parameters, and a checksum.…..Further, the message ID 520 may indicate that the parameters of the data string set 404 include three sample times (in milliseconds) and three corresponding data samples Further, the parameters for the data string set 404 include sample times Time4, Time5, and Time6, and three corresponding data samples Data4, Data5, and Data6. Similarly, in this example, the sample times and corresponding data samples are stored as respective numeric values”, where time stamping data sets is generating a log file and is in a native file format as it is in the manufacturer format) depending on the(MF-formatted data recited throughout Dewhurst reads on the concept of native file format depending on the diagnostic application program as “MF-formatted data” is data in the format of the manufacturer. In the automotive repair industry, manufactures have different scan programs and different scan programs have different file formats as evidenced by applicant admitted prior art, specification background para [0002] “The returned scan log files from the diagnostic software scanning program are in differing native file formats 
a diagnostic evaluation tool program, the diagnostic evaluation tool program configured for extracting diagnostic data from each scan log file regardless of the native file format of the scan log files (para [0046] “Next, at block 304, the method 300 includes converting the MF-formatted data into vehicle data in an open format (hereinafter referred to as "open-formatted data")” where converting requires extracting the MF-formatted data [the scan log files as discussed above]. Reference discloses the mf-formatted data can be a variety of formats, each of which gets converted.), and wherein the diagnostic evaluation tool program stores the extracted diagnostic data to a scan database (para [0041] “Data storage 204 may store various types of data, such as vehicle-diagnostic data in a manufacturer-specified format or in a closed format, vehicle data in an open format, and computer-readable program instructions 214.” The data can be in an open format which as shown above is extracted from mf-formatted data. The data is stored in data storage which reads on a database as a database is an organized collection of data generally stored electronically).

However Dewhust does not teach having a plurality of diagnostic application scan programs, and scan program.

 Sarnacke teaches a computer device having a plurality of diagnostic application scan program wherein each diagnostic application scan program is configured for use with particular vehicles (para [0080] –[0083] “The process 700 begins with scan tool 20 determining OEM applications for each of the ECUs on the list (702). For example, scan tool 20 may start with the first ECU on the list and continue its work downward. To this end, scan tool 20 may determine the OEM applications associated with the first ECU…. scan tool 20 specifies the application for the first ECU (706). In particular, scan tool 20 associates the application with the first ECU. Thereafter, scan tool 20 may automatically load the application to perform diagnosis or download information from first ECU.” Determining the scan applications is based on make and model, para [0068] “The make and model of the ECUs may be used to generate a Make String for the ECUs. Alternatively, the MIDs may be used to generate the Make String. The Make String may be used by scan tool 20 to distinguish ECUs from each other and to associate the ECUs with their respective software applications stored in scan tool 20.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst to incorporate the teachings of Sarnacke to select one of a plurality of diagnostic application scan programs because having the scan tool automatically select appropriate scan programs for the vehicle reduces the difficulty of knowing what software to use by the technician (Sarnacke para [0007] “However, using a scan tool to download error code from a vehicle's diagnostic systems may be tedious and requires a lot of training and substantial knowledge about vehicles under test and specific types of on-board computer systems or ECUs used in different make and model of vehicles, and the underlying communication protocols needed to communicate with different types of on-board computer systems or ECUs. Before each scan, a technician needs to know what types of ECUs are installed on a vehicle under service and what types of communication protocols are used by the ECUs, such that correct types of software applications can be selected and launched on the scan tool to perform diagnoses, and correct commands can be issued to communicate with ECUs on-board the vehicle.”)

Regarding Claim 12, Dewhurst in view of Sarnacke teaches the method of claim 11. Dewhurst further teaches wherein said diagnostic evaluation tool program resides on a memory of said computer device (para [0041] “Data storage 204 may store various types of data, such as vehicle-diagnostic data in a manufacturer-specified format or in a closed format, vehicle data in an open format, and computer-readable program instructions 214.” Where the program instructions is the diagnostic program instructions which are stored in data storage which is part of the computer, para [0040] “Data storage 204 comprises a computer-readable medium. A computer-readable medium may comprise volatile and/or non-volatile storage components, such as optical, magnetic, organic or other memory or disc storage, which can be integrated in whole or in part with a processor, such as processor 202.” Where integration with the processor makes it part of the computer device.).

Regarding Claim 13, Dewhurst in view of Sarnacke teaches the method of claim 11. Dewhurst further teaches The vehicle diagnostic system of claim 11, wherein said scan database resides on a memory of said computer device (para [0041] “Data storage 204 may store various types of data, such as vehicle-diagnostic data in a manufacturer-specified format or in a closed format, vehicle data in an open format, and computer-readable program instructions 214.” The data can be in an open format which as shown above is extracted from mf-formatted data. The data is stored in data storage 204 which reads on a database as a database is an organized collection of data generally stored electronically, para [0040] “Data storage 204 comprises a computer-readable medium. A computer-readable medium may comprise volatile and/or non-volatile storage components, such as optical, magnetic, organic or other memory or disc storage, which can be integrated in whole or in part with a processor, such as processor 202.” Where integration with the processor makes it part of the computer device.).

Regarding Claim 14, Dewhurst in view of Sarnacke teaches the method of claim 11. Dewhurst further teaches The vehicle diagnostic system of claim 11, wherein said computer device and said vehicle interface are located proximate to a vehicle when in use (fig. 1, where the vehicle interface device label 102, which is a computer, is physically connected to the vehicle and showing proximity).


Claims 7 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dewhurst et al. (US 20080306645 A1; hereinafter known as Dewhurst) in view of Sarnacke et al. (US 20100205450 A1, hereinafter known as Sarnacke) and Mueller et al (US 20070204215 A1, hereinafter known as Mueller).

Regarding Claim 7, Dewhurst in view of Sarnacke teaches the method of claim 1. Dewhurst further teaches the plurality of native file formats comprises text (para [0050]-[0052] “As shown in FIG. 4, the MF-formatted data 400 includes a data string set 402 and a data string set 404. Each of the data string sets 402 and 404 includes a header, message ID, source, destination, parameters, and a checksum.…..Further, the message ID 520 may indicate that the parameters of the data string set 404 include three sample times (in milliseconds) and three corresponding data samples Further, the parameters for the data string set 404 include sample times Time4, Time5, and Time6, and three corresponding data samples Data4, Data5, and Data6. Similarly, in this example, the sample times and corresponding data samples are stored as respective numeric values” where numeric values are a type of text).

However Dewhurst in view of Sarnacke does not teach wherein the native file formats comprises text in portable document format ("PDF"), PDF images, and Hypertext Markup Language ("HTML").

 Mueller further teaches wherein the log file file formats comprises text in portable document format ("PDF"), PDF images, and Hypertext Markup Language ("HTML") (para [0088] “log files in a common standard, for example, HTML and PDF formats, that may be accommodated by readily available viewers to provide more advanced text handling and analyzing capabilities than plain text viewers.” PDF format reads on both PDF and PDF images as PDF documents can include both text and images).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst in view of Sarnacke to incorporate the teachings of Mueller to have the log file comprise text in PDF and HTML format because the PDF and HTML file formats are a common standard and provide advanced text handling and analyzing capabilities (Mueller para [0088] “log files in a common standard, for example, HTML and PDF formats, that may be accommodated by readily available viewers to provide more advanced text handling and analyzing capabilities than plain text viewers.”)

Regarding Claim 15, Dewhurst in view of Sarnacke teaches the method of claim 11. Dewhurst further teaches wherein the scan log files are provided in text (para [0050]-[0052] “As shown in FIG. 4, the MF-formatted data 400 includes a data string set 402 and a data string set 404. Each of the data string sets 402 and 404 includes a header, message ID, source, destination, parameters, and a checksum.…..Further, the message ID 520 may indicate that the parameters of the data string set 404 include three sample times (in milliseconds) and three corresponding data samples Further, the parameters for the data string set 404 include sample times Time4, Time5, and Time6, and three corresponding data samples Data4, Data5, and Data6. Similarly, in this example, the sample times and corresponding data samples are stored as respective numeric values” where numeric values are a type of text, and as discussed in the rejection of claim 11 the mf-formatted data forms a log file).

However Dewhurst in view of Sarnacke does not teach wherein the scan log files are provided in one of text in portable document format ("PDF"), PDF images format, and Hypertext Markup Language ("HTML") format.

Mueller further teaches , wherein the  (para [0088] “log files in a common standard, for example, HTML and PDF formats, that may be accommodated by readily available viewers to provide more advanced text handling and analyzing capabilities than plain text viewers.” PDF format reads on both PDF and PDF images as PDF documents can include both text and images).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst in view of Sarnacke to incorporate the teachings of Mueller to have the log file comprise text in PDF and HTML format because the PDF and HTML file formats are a common standard and provide advanced text handling and analyzing capabilities (Mueller para [0088] “log files in a common standard, for example, HTML and PDF formats, that may be accommodated by readily available viewers to provide more advanced text handling and analyzing capabilities than plain text viewers.”)

Regarding Claim 16, Dewhurst in view of Sarnacke and Mueller teaches the method of claim 15. Dewhurst further teaches The vehicle diagnostic system of claim 15, wherein said diagnostic evaluation tool program operates to translate the native file format of each scan log file and parse each scan log file (para [0061] “Converting the MF-formatted data into markup-formatted data may include extracting the vehicle data from the MF-formatted data, associating the vehicle data to corresponding tags, and writing the vehicle data and corresponding tags to a markup-language data file. FIG. 6 is an illustration of vehicle data in an XML data file 600, according to an example embodiment. In this example, converting the MF-formatted data into markup-formatted data includes extracting the respective message IDs and parameters from the data string sets 402 and 404, associating the respective message IDs and parameters to corresponding predefined tags, and writing the vehicle data and corresponding tags to the XML data file 600.” Converting through the above process reads on the process of translating and parsing.).

Regarding Claim 17, Dewhurst in view of Sarnacke and Mueller teaches the method of claim 16. Dewhurst further teaches The vehicle diagnostic system of claim 16, wherein said diagnostic evaluation tool program operates to translate the native file format of each scan log file to HTML (para [0056] “Converting the MF-formatted data into the open-formatted data may occur in a variety of ways”, para [0058] “The open format may take a variety of formats. As examples, the open format may include a format that is usable by any of a variety of standard applications …., a markup-language format…”, para [0060] “…the markup-language format may include any of a variety of formats. As examples, the markup-language format may include an XML format, a Hypertext Markup Language (HTML) format”).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dewhurst et al. (US 20080306645 A1; hereinafter known as Dewhurst) in view of Sarnacke et al. (US 20100205450 A1, hereinafter known as Sarnacke) and Marshall et al. (US 20150121275 A1, hereinafter known as Marshall).

Regarding Claim 8, Dewhurst in view of Sarnacke the method of claim 1. 


However Dewhurst in view of Sarnacke does not teach wherein the extracted diagnostic data comprises a Diagnostic Trouble Code ("DTC"), a description of the DTC, and a fault state.

Marshall teaches wherein the extracted diagnostic data comprises a Diagnostic Trouble Code ("DTC"), a description of the DTC, and a fault state (Fig 4G shows a diagnostic interface. For a diagnostic data to be displayed on a diagnostic interface, it must be extracted first. In the diagnostic interface, state of dtc, e.g. pending or active, DTC ,e.g. P0100, and description of DTC are displayed).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst in view of Sarnacke to incorporate the teachings of Marshall to extract DTC information because DTC fault codes are commonly used in the automotive repair industry to identify and diagnose issues with vehicles

Regarding Claim 18, Dewhurst in view of Sarnacke teaches the method of claim 11.

However Dewhurst in view of Sarnacke does not teach wherein said diagnostic evaluation tool program operates to extract a Diagnostic Trouble Code ("DTC"), a description of the DTC, and a fault state from each scan log file.

 wherein said diagnostic evaluation tool program operates to extract a Diagnostic Trouble Code ("DTC"), a description of the DTC, and a fault state from each scan log file. (Fig 4G shows a diagnostic interface. For a diagnostic data to be displayed on a diagnostic interface, it must be extracted first. In the diagnostic interface, state of dtc, e.g. pending or active, DTC ,e.g. P0100, and description of DTC are displayed).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewhurst in view of Sarnacke to incorporate the teachings of Marshall to extract DTC information because DTC fault codes are commonly used in the automotive repair industry to identify and diagnose issues with vehicles

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bertosa et al. (US 20140279230 A1) teaches a diagnostic tool that can communicate with a computing device such as smart phone. The diagnostic tool can extract DTC information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668